Citation Nr: 0705888	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-31 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension and 
arthritis, claimed as secondary to service connected diabetes 
mellitus.  

2.  Entitlement to service connection for urinary tract 
infection and edema, claimed as secondary to service 
connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to December 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

In June 2006, the RO granted service connection for cataracts 
as secondary to the veteran's service-connected diabetes 
mellitus; thus, this issue is no longer in appellate status.  
This rating decision represents a full grant of the benefits 
sought on appeal with respect to the veteran's visual 
impairment claim.  See Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997).  The veteran did not submit a 
jurisdiction- conferring notice of disagreement as to the 
down-stream elements of effective date or compensation level 
within the applicable time period, thus those issues are not 
currently in appellate status.  Id.  Accordingly, the 
discussion herein is limited to the issues of entitlement to 
service connection for hypertension, urinary tract infection, 
edema, and arthritis, claimed as secondary to service 
connected diabetes mellitus.

Additional medical treatment records were received at the RO 
subsequent to the September 2004 supplemental statement of 
the case.  This evidence has not yet been considered by the 
RO, the agency of original jurisdiction, in connection with 
the veteran's claims for service connection for hypertension, 
urinary tract infection, edema, and arthritis.  Under 
38 C.F.R. § 20.1304 (2006), pertinent evidence received by 
the Board usually requires a return of the case to the AOJ 
for review, consideration and preparation of a supplemental 
statement of the case prior to a Board decision unless there 
has been a waiver of such referral.  None of the additional, 
non-duplicative evidence submitted in this case reflects 
treatment for hypertension, urinary tract infection, edema, 
or arthritis.  Accordingly, this evidence is not pertinent to 
the claims on appeal and does not preclude a decision by the 
Board at this time.

In connection with this appeal, per his request, the veteran 
was scheduled to appear at a Travel Board hearing in December 
2006.  However, by communication received in December 2006, 
the veteran withdrew his request for such hearing.  See 
38 C.F.R. §§ 20.702(d); 20.704(d).


FINDINGS OF FACT

1.  Hypertension and arthritis are not related to, or 
aggravated, by the veteran's service-connected diabetes 
mellitus.  

2.  The veteran does not currently have a urinary tract 
infection or edema.


CONCLUSION OF LAW

Hypertension, arthritis, urinary tract infection, and edema 
are not proximately due to, the result of, or aggravated by 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he experiences hypertension, 
arthritis, urinary tract infection, and edema as a result of 
his service-connected diabetes mellitus (see the September 
2002 Physician's Statement with respect to Diabetes Herbicide 
Presumption which was attached to the veteran's September 
2002 claim for service connection for Diabetes).  The Board 
will limit its decision accordingly.

Service connection shall be established for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Specifically, 
in order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

It is important to note that a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (which holds 
that a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

Beyond the above, it is important to note that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, service connection is in effect for diabetes 
mellitus type II due to herbicide exposure with cataracts and 
erectile dysfunction, which is rated as 20 percent disabling.

Service records, as a whole, provide evidence against these 
claims, failing to indicate that the veteran had elevated 
blood pressure, arthritis, urinary tract infection, or edema 
in service.  The veteran's central theory is that a service 
connected disability has caused these disorders.  In order to 
address these claims, the Board must review carefully the 
post-service medical evidence.

A review of VA medical records, to include a July 2003 report 
of VA examination for diabetes mellitus, reflects that the 
veteran reported that his history of hypertension went back 
to 1988, prior to his 2002 diagnosis of diabetes mellitus.  
Such a fact provides evidence against this claim. 

The veteran also recalled being treated for a urinary tract 
infection in the past three or four years but reported that 
his real problem is that he experiences difficulty voiding.  
The veteran also complained of right hip arthritis, for which 
he had not been evaluated or treated, and almost daily 
swelling of the feet for the past several years.  The 
diagnoses included primary or essential hypertension and the 
examiner concluded that it is not likely that hypertension 
has anything to do with diabetes.  Similarly, a diagnosis of 
arthritis to the left hip was provided and the examiner 
concluded that it is not likely that this is related to 
diabetes.  Urinary tract infection and edema were not found 
on examination.  The examiner noted that, upon review of the 
record, the veteran had been treated for dependent edema in 
the past; however, this was most likely to stasis.  This 
report is found to provide highly probative evidence against 
this claim. 

Accordingly, inasmuch as the medical evidence shows that the 
veteran's hypertension and arthritis are unrelated to his 
diabetes mellitus and he does not presently have urinary 
tract infection or edema, the Board finds that the post-
service medical evidence provides negative evidence against 
the veteran's claims for service connection for hypertension, 
arthritis, urinary tract infection, and edema as secondary to 
the veteran's service connected diabetes mellitus.  

In this regard, it is noted that the September 2002 
Physician's Statement with respect to Diabetes Herbicide 
Presumption, which was attached to the veteran's September 
2002 claim for service connection for Diabetes, reflects that 
hypertension, edema, and arthritis were complications which 
are directly related to the veteran's diabetes mellitus.  The 
Board acknowledges that this statement was completed and 
signed by the veteran's treating physician; however, this 
physician did not have the benefit of a longitudinal view of 
the veteran's medical history which was available to 
physician who conducted the July 2003 VA examination for 
diabetes mellitus.  Accordingly, the Board has accorded 
greater evidentiary weight to the VA examiner who reviewed 
the record and concluded that the veteran does not currently 
have edema and that there is no relationship between the 
veteran's service-connected diabetes mellitus and his present 
hypertension and arthritis.  

With respect to consideration of the September 2002 
Physician's Statement and the July 2003 report of VA 
examination, it is noted that it is the Board's 
responsibility to weigh the credibility and probative value 
of all of the evidence and, in so doing, the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  It is also the responsibility 
of the Board to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Based on a total review of the evidence the Board finds the 
medical evidence that finds the veteran does not have urinary 
tract infection and edema and that his hypertension and 
arthritis are no related to his diabetes mellitus outweighs 
the medical evidence indicating that he presently has these 
disorders and that they are complications of his service 
connected diabetes mellitus.

With respect to the claim for service connection for urinary 
tract infection, it is noted that the September 2002 
Physician's Statement reflects that the veteran had urinary 
tract infection by history only and, inasmuch as this 
statement does not reflect a current diagnosis of urinary 
tract infection, the Board finds that it is consistent with 
the July 2003 report of VA examination and provides negative 
evidence against the veteran's claim with respect to the 
issue of service connection for urinary tract infection.  

As noted above, the record clearly establishes that the 
veteran has been diagnosed with hypertension and arthritis 
and he has established service connection for diabetes 
mellitus.  However, there is no nexus establishing a 
relationship between his hypertension and arthritis and his 
service-connected disorder.  There is no medical evidence of 
record to support the veteran's contentions regarding 
secondary service connection.  There is evidence of post-
service findings of hypertension and arthritis and no 
indication within the records of treatment for these 
disorders that they are aggravated by the service connected 
diabetes mellitus.  As such, service connection may not be 
granted for hypertension and arthritis on a secondary basis.

With respect to the claims for service connection for urinary 
tract infection and edema, the Board notes that service 
connection cannot be granted because there is no current 
finding of urinary tract infection or edema.  See also Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
may not be granted unless a current disability exists); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The post-
service medical record, overall, is found to support this 
finding. 

The Board emphasizes that the veteran's lay opinion as to the 
current manifestations and relationship between any 
hypertension, arthritis, urinary tract infection, and edema 
and his service-connected diabetes mellitus is not competent 
medical evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

With respect to the issue of entitlement to service 
connection for arthritis, it is noted that, in the case of a 
veteran who served for 90 days or more during peacetime or 
wartime, service connection may be granted on a presumptive 
basis with evidence of manifestation of certain diseases or 
disorders, such as arthritis, to a compensable degree (10 
percent or higher) within one year after discharge from 
active service, even without evidence of diagnosis thereof in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  In the present case, inasmuch 
as the initial diagnosis of arthritis was not until many 
years after his separation from service in December 1972, 
service connection for arthritis on a presumptive basis under 
38 C.F.R. § 3.309(a) is not warranted because arthritis was 
not manifest within one year of his service discharge.

Beyond the above, the Board must note the lapse of many years 
between the veteran's separation from service and the first 
treatment for the claimed disorders.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

The Board finds that the preponderance of the competent 
evidence of record demonstrates that the veteran's current 
hypertension and arthritis are not linked to his service 
connected diabetes mellitus and he does not currently have a 
urinary tract infection or edema.  Since the preponderance of 
the evidence is against the claims, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(a).

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in January 
2003 and provided to the appellant prior to the February 2004 
rating decision on appeal satisfies the duty to notify 
provisions as this letter discusses the criteria with respect 
to the appellant's claims.  Therefore, the veteran has been 
provided with adequate notice and, inasmuch as the claims are 
denied, the issues of effective date and schedular rating are 
not for consideration and there can be no possibility of 
prejudice.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Moreover, the Federal Circuit recently held that an SOC or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield  v. Nicholson, No. 02-1077 (U.S. 
Vet. App. December 21, 2006) [hereinafter Mayfield III].  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).

As for the duty to assist, the RO has obtained the veteran's 
service and VA medical records, copies of his VA examination 
reports, and he has submitted lay evidence in the form of his 
written communications.  The evidence associated with the 
claims file adequately addresses the requirements necessary 
for evaluating the claims decided herein.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the evidence establishes that the appellant has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claims, his claims were readjudicated in 
a statement of the case and subsequent supplemental statement 
of the case, and there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless error.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006) (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court found that the evidence established 
that the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claims.

ORDER

Entitlement to service connection for hypertension, 
arthritis, urinary tract infection, and edema claimed is not 
warranted.  The appeal is denied as to all issues.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


